DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/254,396 (hereinafter “the ‘396 application”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1, claim 1 of the ‘396 application recites substantially all of the limitations recited in claim 1 of the instant application, but recites that the atomic ratio z is prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).
Regarding claims 2-6, claims 2-6 of the ‘396 application recite substantially all of the limitations recited in claims 2-6 of the instant application.  

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/254,427 (“the ‘427 application”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1, claim 1 of the ‘427 application recites substantially all of the limitations recited in claim 1 of the instant application, but recites that the atomic ratio z is 0.5 or more and 0.65 or less, that the multilayer structure layer has a thickness with an average value of 10 nm or more and 95 nm or less, and that the multilayer structure layer and one lone layer form a repetitive unit having a thickness with an average value of 30 nm or more and 70 nm or less, a maximum value of 40 nm or more and 100 nm or less, and a minimum value of 20 nm or more and 40 nm or less.  However, in each case the prima facie case of obviousness exists.  In re Wertheim, 541 F.2D 257, 191 USPQ 90 (CCPA 1976); see also MPEP 2144.05(I).  
Regarding claims 2 and 4-6, claims 2 and 4-6 of the ‘427 application recite substantially all of the limitations recited in claims 2 and 4-6 of the instant application.  
Regarding claim 3, claim 3 of the ‘427 application recites substantially all of the limitations recited in claim 3 of the instant application, but with a repetitive unit having “a thickness with an average value of 31 nm or more and 69 nm or less, a maximum value of 44 nm or more and 95 nm or less, and a minimum value of 21 nm or more and 39.5 nm or less.”  However, each of the recited ranges either overlap or are sufficiently close to the ranges recited in claim 1 of the instant application that the recited coating layer would be expected to exhibit the same properties.  Alternatively, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness range(s) necessary for a particular application with the motivation for doing so being to produce a cutting tool having the desired hardness and price point.  

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/254,411 (“the ‘411 application”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1, claim 1 of the ‘411 application recites substantially all of the limitations recited in claim 1 of the instant application, but recites that the atomic ratio z is 
Regarding claims 2 and 4-6, claims 2 and 4-6 of the ‘411 application recite substantially all of the limitations recited in claims 2 and 4-6 of the instant application.  
Regarding claim 3, claim 3 of the ‘411 application recites substantially all of the limitations recited in claim 3 of the instant application, but with a repetitive unit having “a thickness with an average value of 25 nm or more and 50 nm or less, a maximum value of 50 nm or more and 60 nm or less, and a minimum value of 12 nm or more and 30 nm or less.”  However, each of the recited ranges either overlap or are sufficiently close to the ranges recited in claim 1 of the instant application that the recited coating layer would be expected to exhibit the same properties.  Alternatively, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness range(s) necessary for a particular application with the motivation for doing so being to produce a cutting tool having the desired hardness and price point.  

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/254,444 (“the ‘444 application”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1, claim 1 of the ‘444 application recites substantially all of the limitations recited in claim 1 of the instant application, but recites that the multilayer structure layer has a thickness with an average value of 10 nm or more and 45 nm or less, and that the multilayer structure layer and one lone layer form a repetitive unit having a thickness with an average value of 20 nm or more and 50 nm or less, a maximum value of 40 nm or more and 60 nm or less, and a minimum value of 10 nm or more and 30 nm or less.  However, each of the recited ranges either overlap or are sufficiently close to the ranges recited in claim 1 of the instant application that the recited coating layer would be expected to exhibit the same properties.  Alternatively, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness range(s) necessary for a particular application with the motivation for doing so being to produce a cutting tool having the desired hardness and price point.  
Regarding claims 2 and 4-6, claims 2 and 4-6 of the ‘444 application recite substantially all of the limitations recited in claims 2 and 4-6 of the instant application.  
Regarding claim 3, claim 3 of the ‘444 application recites substantially all of the limitations recited in claim 3 of the instant application, but with a repetitive unit having “a thickness with an average value of 25 nm or more and 50 nm or less, a maximum value of 45 nm or more and 60 nm or less, and a minimum value of 14 nm or more and 29 nm 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In Figs. 1-3 and ¶¶[0049]-[0067] U.S. Patent Appl. Publ. No. 2017/0021429 to Paseuth, et al. (hereinafter “Paseuth”) teaches an embodiment of a hard coating (30) for a cutting tool comprised of a first (21) and second (22) crystalline phase with the first crystalline phase (21) being comprised of alternating layers of Ti1-x1Alx1N (21a) and Alx2Ti1-x2N (21b) which have a cubic crystal structure and a composition of 0.5 ≤ x1 ≤ 0.75 and 0.75 < x2 ≤ 0.95 and the second crystalline phase (22) having a wurtzite crystal structure.  However, Paseuth does not teach or suggest a multilayer structure layer comprised of a first unit layer including cubic AlxTi1-xN grains with 0.8 ≤ x ≤ 0.95 and a second unit layer including cubic AlyTi1-yN grains with 0.7 ≤ y < 0.8 and a lone layer including cubic TizAl1-zN grains with 0.4 ≤ z < 0.55 in which more than one multilayer structure layer and more than one lone layer are alternately stacked as recited in the context of claim 1.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.